Howell, J.
A motion is made to dismiss this appeal on the ground that, before the filing of the appeal bond, the judgment was voluntarily executed by the appellant, and the appellee’s counsel refers us to four documents annexed to his brief to-establish the tact.' Besides tlie objection that we cannot receive now evidence in this Court, or notice documents not forming a part of the record, these documents are not filed. We find no legal evidence of an execution of the judgment, and the motion must,"therefore, be denied.
Up.on the merits, a reference to the evidence in the record shows that the notes sued on were given for a part, of the price of slaves, and hence their payment cannot be enforced.
it is therefore ordered, that the judgment appealed from be reversed and annulled ; and it is further ordered, that there bo judgment in favor of defendant, with costs in both courts.